COLEMAN, J.,
dissenting. — The doctrine of stare decisis should never be applied in criminal prosecutions, if i't is cleár that’under t'he former rule, persons *7may be wrongfully convicted. This court has departed from its former ruling with regard to the defense of an aWii, also as to the prima facie presumption of guilt arising from the possession of . articles recently stolen, and under certain circumstances the burden that rested upon a defendant, accused' of unlawful homicide, to establish self-defense.- The rule in this State, and so far as the writer is advised, in every State of the Union, is, that to authorize a conviction the evidence must be such as to establish beyond a reasonable doubt every element which is a necessary constituent of the offense; and the further rule prevails that the defendant is entitled to an acquittal, if the jury, after considering all the evidence, have a reasonable doubt of the guilt.of the'accused, arising out of any part of the evidence. No person can commit an offense who is not legally capable of committing a crime. The act, whatever its results, cannot amount to an offense, unless the person who commits the act is legally capable of committing an offense. ' How, then, can it be said that the jury may legally convict if, after considering all the evidence, they have a reasonable doubt, arising out of any part of thé evidence, that the accused was legally capable of committing crime? The court, in its opinion, does not attempt tó show that the rule declared is sound. It contents itself with the rule of “stare decisis.” If there should be any discrimination, it should be in favor of the insane; but the rule places on the insane the burden of satisfying the jury, by a preponderance of the evidence, that he was; not legally capable of committing crime. As to all other classes of people, the only burden is to create a reasonable doubt of guilt. The writer’s views are expressed in the case of Henson v. State, 112 Ala. 41. The argument of the court in the case of Davis v. United States, 160 U. S. 469, states the only just rule, and in the opinion of the writer is unanswerable.